Citation Nr: 1215665	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  07-29 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from May 1993 to March 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In June 2010, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge; a transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran is seeking entitlement to TDIU benefits.  He contends that his service-connected disabilities have rendered him unemployable.

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim.  

The evidence of record indicates that the Veteran was employed for at least a portion of the time since filing his claim for TDIU benefits in December 2005.  The report of an August 2008 VA examination of the spine noted that he was currently employed.  A letter from his employer, received in February 2009, noted that he had worked in 2008 and 2009.  In a September 2009 Social Security claim form, the Veteran indicated that his medical condition first rendered him unable to work in June 1, 2009.  Accordingly, the RO must contact the Veteran requesting clarification of his employment status throughout the course of this appeal.

In June 2010, the Board remanded this matter for a medical opinion addressing the issue of whether the Veteran's service-connected disabilities alone would preclude him from obtaining and retaining substantially gainful employment.  Although VA general and mental examinations were provided in July 2010, the VA examiners failed to express an opinion as to whether the Veteran's service-connected disabilities, taken together, would preclude him from obtaining and retaining substantially gainful employment.  As correctly noted by the Veteran's representative, the opinions provided were limited to consideration of his employability as a result of individual disabilities.

Under these circumstances, the RO must, with the necessary assistance of the Veteran, attempt to obtain his updated private and VA treatment records.  Moreover, the RO must schedule the Veteran for a current VA examination to ascertain the effects of his service-connected disabilities, taken together, on his ability to maintain employment consistent with his education and occupational experience.  38 C.F.R. § 3.159(c)(4)(i); see Stegall v. West, 11 Vet. App. 268 (1998)(holding that the RO's compliance with the Board's remand instructions is neither optional nor discretionary). 

Accordingly, the case is remanded for the following:

1.  Contact the Veteran and ask him to identify all VA and non-VA medical providers who have treated him for service-connected disabilities during the course of this appeal.  Attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  If these records cannot be obtained, a letter must be sent to the Veteran informing him of the steps taken to obtain the records, listing alternative sources, and requesting him to furnish any such records in his possession or to identify the possible location of such records.

2.  Contact the Veteran to request that he complete and return an updated VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and to submit evidence showing his yearly income since 2005, such as his annual federal tax returns from these tax years.

3.  Schedule the Veteran for an examination to determine the effect of his service-connected disabilities on his ability to obtain employment.  The Veteran's claims file must be made available to the examiner for review in conjunction with the examination.  All tests and studies deemed necessary must be performed.  The VA examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on a review of the case and the claims file, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities standing alone preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  All opinions provided must include an explanation of the bases for the opinion.  If any requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination, and to cooperate in the development of his claim.  The consequences for failure to report for an examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and placed in the claims file which shows that notice scheduling the examination was sent to the last known address and whether any notice that was sent was returned as undeliverable.  

5.  After completing the above, and any other development as may be indicated, re-adjudicate the issue on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

6.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is required.)

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



